F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         FEB 7 2002
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 MICHAEL WAYNE McCOY,

          Petitioner - Appellant,
 v.                                                    No. 01-6388
                                                 (D.C. No. 01-CV-1003-T)
 T. C. PETERSON, Warden, Federal                       (W.D. Okla.)
 Correctional Institution, El Reno, OK,

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before EBEL, KELLY, and LUCERO, Circuit Judges. **


      Mr. McCoy seeks to appeal from the district court’s denial of his habeas

petition pursuant to 28 U.S.C. § 2241. The district court and the magistrate judge

correctly held that a motion pursuant to 28 U.S.C. § 2255 is Mr. McCoy’s sole

remedy and that such remedy cannot be deemed “inadequate or ineffective” in

these circumstances. I R. Docs. 7 & 9. See Caravalho v. Pugh, 177 F.3d 1177,

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
1179 (10th Cir. 1999). Accordingly, we DISMISS the appeal. Mr. McCoy’s

motion for leave to proceed on appeal in forma pauperis is DENIED as moot.

      We DENY Mr. McCoy’s “Motion for Leave to File a Supplemental

Briefing Covering Newly Discovered Evidence that Proves that the Government

Perpetrated Fraud Upon the District Court.”


                                     Entered for the Court


                                     Paul J. Kelly, Jr.
                                     Circuit Judge




                                       -2-